2:19-mj-278-JHR         09/04/2019 0930 am                 Troy Glidden

 FBI SA Nathan Jacobs


  Clear thumb drive
  Samsung Galaxy S8, IMEI 35848309004077

  Gateway laptop, serial NXY1UAA003222120D21601
  Cricket flip phone, IMEI 014896001262737
  NetGear brand internet router, serial 2J143A76A835D
  Black iPad, serial DMPJD3TLDFHW
  White iPad, serial DQMJJYRRDKPH

  Blue iPod, serial CCQQF5TVGGNJ
  Samsung Verizon SCH-1200PP phone, IMEI A00000456D85C9




     09/06/2019

                                                        Joshua Borges FBI Task Force Officer
